Citation Nr: 0415541	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-05 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to February 1946.  He died in October 1969.  The appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The record shows that the appellant requested and has twice 
been scheduled for a personal hearing before the Board in 
Washington, DC.  She has now requested that she be scheduled 
for such a hearing before a Veterans Law Judge at the RO.  
The regulations provide that an appellant has a right to a 
personal hearing before the Board.  38 C.F.R. § 20.700(a) 
(2003).  Accordingly, the appellant should be scheduled for a 
hearing at the RO.  

Therefore, this case is REMANDED to the RO for the following 
action:

The appellant should be scheduled for a 
personal hearing before a Veterans Law 
Judge at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



